Citation Nr: 0913958	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-05 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial evaluation in excess of 50 
percent for service connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing in October 2007.  Therefore, his request 
for a Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2008).

As the Veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that this claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Throughout the period of appeal, the Veteran's service-
connected PTSD was manifest by occupational and social 
impairment, with deficiencies in work, school, and family 
relations, impaired impulse control, disturbed affect and 
mood, and difficulty in adapting to stressful circumstances 
(including work or a worklike setting); with an inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for rating of 70 percent, but no higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in September 2003.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating PTSD in a notice 
of disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in an enclosure to a letter 
sent to the Veteran in August 2007.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).


	(CONTINUED ON NEXT PAGE)




General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial evaluation in excess of 50 
percent for service connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing in October 2007.  Therefore, his request 
for a Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2008).

As the Veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that this claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Throughout the period of appeal, the Veteran's service-
connected PTSD was manifest by occupational and social 
impairment, with deficiencies in work, school, and family 
relations, impaired impulse control, disturbed affect and 
mood, and difficulty in adapting to stressful circumstances 
(including work or a worklike setting); with an inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for rating of 70 percent, but no higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in September 2003.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating PTSD in a notice 
of disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in an enclosure to a letter 
sent to the Veteran in August 2007.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).


	(CONTINUED ON NEXT PAGE)




General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school).

Factual Background and Analysis

In this case, a VA psychological intake record for an 
alcohol/drug rehabilitation program dated June 2003 reveals 
that for the previous three years, the Veteran's usual 
employment pattern had been full time (40 hours/week).  For 
the previous 30 days, he worked for zero days.  The note 
indicated that the Veteran had been in a controlled alcohol 
or drug treatment for 30 days.  The Veteran reported having 
been arrested and charged with assault nine times and 
contempt of court once.  Two of the charges resulted in 
convictions.  The Veteran was divorced and had significant 
periods in which he experienced serious problems getting 
along with his children and other significant family.  
Throughout his life, he said he had serious problems getting 
along with his father, his children, other significant 
family, his close friends, his neighbors, and his co-workers.  
He indicated that he had been treated in a hospital for 
psychological problems three times previously.  He reported 
experiencing serious depression, serious anxiety or tension, 
trouble concentrating and remembering, and trouble 
controlling violent behavior.  Previously, the Veteran had 
suicidal ideation and had attempted suicide.

A VA treatment note dated July 2003 reveals that the Veteran 
was tired and irritable.  It was noted that the Veteran had 
difficulty going to sleep but had no problems with 
nightmares.  The note indicates that the Veteran's memory and 
concentration were fair.  At times, his appetite was very 
poor.  He stated that he wished he was dead but indicated 
that there was no danger to himself at the moment.  It was 
noted that he was unemployed and homeless.  The physician 
observed that the Veteran was well groomed with an irritable 
mood and placid affect.  The Veteran exhibited suicidal and 
homicidal ideation.  The Global Assessment of Functioning 
score assigned was 50.

The Veteran submitted a statement in October 2003 indicating 
that he had problems with his previous spouses, family, and 
loss of jobs.  He said he had problems with anger, 
depression, anxiety, sleep, and his self esteem.

On VA examination in November 2003, it was noted that the 
Veteran was currently living with his parents.  Previously 
the Veteran had been homeless.  He had been married twice.  
He stated that he had gotten into a few physical fights over 
the years and currently had violent thoughts a great deal.  
He indicated that he got along well with his children.  He 
admitted that he would occasionally slap his youngest 
daughter on her head when she misbehaved.  He reported 
spending almost all day lying in bed watching television.  He 
engaged in no social activities and preferred to stay to 
himself.  In a prior job, he would argue frequently with his 
supervisors.  He had last worked in February or March 2003.  
Previously, he had been jailed numerous times for hitting his 
ex-wife.  He had been hospitalized twice for suicidal 
ideation.  On objective observation, the Veteran appeared 
neatly groomed with adequate hygiene.  It was noted that his 
affect was mostly flat, but his speech was generally normal.  
No delusions or hallucinations were detected.  He reported 
recurrent and intrusive thoughts about his combat 
experiences.  He experienced nightmares several times per 
week.  He denied flashbacks.  He avoided crowds and described 
diminished interest in significant activities.  He stated 
that he was unable to have loving feelings for other people.  
He sensed he had a short future and felt detached from other 
people.  He had difficulty falling and staying asleep.  He 
described irritability and anger outbursts as well as 
exaggerated startle response to unexpected loud noises.  He 
was hypervigilant and felt depressed.  It was hard for him to 
get out of bed, and he often went without a shower or bath 
for three days at a time.  The GAF score assigned was 35.  
The examiner opined that the Veteran had major impairment in 
several areas including work, family relations, judgment, and 
mood.  Finally, the examiner acknowledged the Veteran's 
history of drug abuse but stated that it was at least as 
likely as not that PTSD was the primary etiology and caused 
the Veteran his current level of distress.

Based upon the evidence of record, the Board finds that 
throughout the period of appeal, the symptoms of the 
veteran's service-connected PTSD approximate those listed 
among the criteria for a 70 percent rating.  In particular, 
the November 2003 VA examination shows that the Veteran has 
deficiencies in most areas, such as work, family relations, 
thinking and mood, suicidal ideation, depression, impaired 
impulse control with periods of violence, and an inability to 
establish and maintain effective relationships.  
Significantly, the examiner assigned a GAF score of 35, which 
indicates major impairment in social or occupational 
functioning.  However, the examination did not show a gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
disorientation to time or place, or a memory loss for names 
of close relatives.  Therefore, a 70 percent evaluation, and 
no higher, is warranted.

A GAF score of 50 was listed in a VA outpatient record from 
July 2003.  The November 2003 VA examination report contains 
a GAF score of 35.  Both of these scores indicate serious 
symptoms and major impairment and support the establishment 
of a 70 percent evaluation for PTSD.  There is no question 
that the GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  
See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a). Given the actual psychiatric symptoms 
shown in this case, the Board finds that level of overall 
psychiatric impairment shown to be consistent with a 70 
percent evaluation throughout the period of appeal.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as frequent periods of 
hospitalization related to this service-connected disorder 
that would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  The medical evidence shows 
the veteran's PTSD, while significant, is not a total 
occupational and social impairment.  While the Veteran has 
received counseling for his PTSD, he has not been 
hospitalized frequently.  The evaluations assigned under the 
Rating Schedule criteria are adequate for the level of 
disability demonstrated for PTSD.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation of 70 percent, but no 
higher, for post-traumatic stress disorder is granted, 
subject to the regulations governing the payment of monetary 
benefits..


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for hepatitis C is warranted.

In general, for service connection to be granted for 
hepatitis C, the evidence must show that a veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and 
blood products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.  
It was concluded in FL 04-13 that the large majority of 
hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.

On his Risk Factors for Hepatitis Questionnaire completed in 
October 2003, the Veteran indicated that he had three risk 
factors.  He said that he had used intravenous drugs, used 
intranasal cocaine, and had tattoos or body piercings in 
1966.  On his VA form 9 submitted in February 2005, he said 
that he gave blood in 1970 while waiting to be shipped to 
Vietnam.  He indicated that he walked through many 
contaminated streams and rivers while in Vietnam and had been 
covered in leeches and tics.  He said that he had received a 
rhinoseptoplasty at VAMC New Orleans in 1977 or 1978 and 
might have received a blood transfusion.  Additionally, a 
social summary from a VA drug dependency unit dated July 1977 
reveals that the Veteran did some hustling.

On VA examination in October 2003, it was noted that the 
Veteran had a recent diagnosis of hepatitis C.  However, that 
diagnosis had not been confirmed.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  Here, 
there is evidence that the Veteran has a diagnosis of 
hepatitis C and has several known risk factors.  However, 
that diagnosis has not been confirmed, and no medical opinion 
has been given regarding the etiology of the Veteran's 
hepatitis C in connection with his active duty and risk 
factors.  Therefore, the Veteran should be afforded a VA 
examination to confirm the diagnosis of hepatitis C and to 
analyze its etiology.

The Board also notes that the claims file only includes VA 
treatment notes to August 2003; any additional records since 
that time should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should obtain and associate with the claims file all 
outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran 
and obtain the names and addresses of 
all medical care providers, VA and non-
VA that treated him since August 2003.  
After the Veteran has signed the 
appropriate releases, those records not 
already of record should be obtained and 
associated with the claims folder.

All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain records identified by the 
Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran 
the opportunity to obtain and submit 
those records for VA review (38 C.F.R. § 
3.159).

2.  After the above development has been 
completed as best as possible, the 
Veteran should be afforded a VA 
examination to confirm the diagnosis of 
hepatitis C and determine its etiology.  
All indicated tests and studies are to 
be performed, and comprehensive social, 
educational and occupational histories 
are to be obtained.  Prior to the 
examination, the claims folder and a 
copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The physician is requested to consider 
all possible risk factors that may be 
relevant to the veteran's current 
hepatitis C infection, including the 
Veteran's history of drug abuse, 
tattoos, and possible blood transfusion.

Following a review of the claims folder 
and an examination of the Veteran, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that the veteran's current 
hepatitis C disability was caused by 
risk factors associated with the 
Veteran's active service.  The examiner 
is requested to explain the usual 
incubation period and onset of symptoms 
for hepatitis C.  Sustainable reasons 
and bases are to be provided for any 
opinion rendered.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


